           Case 2:21-cv-01082-JAD-VCF Document 37 Filed 09/13/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                      ***
      NATIONAL SPECIALTY PHARMACY, LLC
4     and GIVING HOME HEALTHCARE, LLC,
5                          Plaintiff,                    2:21-cv-01082-JAD-VCF
                                                         ORDER
6     vs.
      ONE WAY DRUG LLC dba PARTELL
7
      PHARMACY, ADVANCED CARE GROUP
8
      LLC aka ADVANCED CARE GROUP HOME
      HEALTH AGENCY, and WILLIAM
9     TILGHMAN,

10
                           Defendant.

11
            Before me are the Emergency Motion by Defendant Advanced Care Group LLP for Protective

12
     Order to Stay Case and Request for Order Shortening Time and Defendants One Way Drug LLC dba

13
     Partell Pharmacy and William Tilghman’s Joinder to Motion to Stay Case (ECF NO. 34, 36).

14
            Accordingly,

15
            I ORDER that any opposition to the Emergency Motion by Defendant Advanced Care Group LLP

16
     for Protective Order to Stay Case and Request for Order Shortening Time and Defendants One Way Drug

17
     LLC dba Partell Pharmacy and William Tilghman’s Joinder to Motion to Stay Case (ECF NO. 34, 36)

18
     must be filed on or before October 5, 2021. No reply necessary.

19
            I FURTHER ORDER that discovery is stayed pending further order from the court.

20
            DATED this 13th day of September 2021.
                                                               _________________________
21                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25
